905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul D. BROWNING, Plaintiff-Appellant,v.Terry L. WILFORD;  Paducah City Police Department;  City ofPaducah, Defendants-Appellees.
No. 90-5200.
United States Court of Appeals, Sixth Circuit.
June 21, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record before the court indicates that the final decision of the district court was entered January 16, 1990.  A notice of appeal and a motion to hold the filing of the notice of appeal in abeyance pending reconsideration were filed January 23, 1990.  A motion for reconsideration was served January 23, 1990, and denied on February 26, 1990.


4
A motion for reconsideration has been held to be analogous to a Fed.R.Civ.P. 59(e) motion to alter or amend.   See Craig v. Lynaugh, 846 F.2d 11, 13 (5th Cir.1988), cert. denied, 109 S.Ct. 2436 (1989);  Kennedy v. City of Cleveland, 797 F.2d 297, 305 (6th Cir.1986), cert. denied, 479 U.S. 1103 (1987);  Huff v. Metropolitan Life Ins. Co., 675 F.2d 119, 122 (6th Cir.1982).  Such motion tolled the appeal period.  See Fed.R.App.P. 4(a)(4).  A notice of appeal was filed January 23, 1990.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59 motion shall have no effect.  A timely notice of appeal is mandatory and jurisdictional.   Osterneck v. Ernst & Whinney, 109 S.Ct. 987, 990 (1989);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  The district court denied the motion for reconsideration on February 26, 1990.  No new notice of appeal was filed.


5
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation